LABORDE, Judge.
Defendant, Robert T. Humphries, was originally charged with the crime of Attempted Aggravated Rape by bill of information. LSA-R.S. 14:42 and R.S. 14:27. Upon trial court sanction, the bill of information was amended to reflect the crime of Indecent Behavior with Juveniles. LSA-R.S. 14:81. The defendant thereafter entered a guilty plea to the amended charge and was sentenced to serve three years *1301without hard labor. On appeal, defendant relies on two assignments of error for reversal of his conviction and sentence. We affirm.
It is well settled in our law that assignments of error designated by the defendant are considered as abandoned when defendant fails to file a brief. State v. Lemoine, 403 So.2d 1230 (1981); State v. Dewey, 408 So.2d 1255 (La.1982). Under these circumstances the court’s review is limited to a “mere inspection of the pleadings and proceedings” to determine if any patent errors are present. LSA-C.Cr.P. Art. 920(2).1
After a thorough review of the record, we find no patent errors.
For these reasons, the conviction and sentence is affirmed.
AFFIRMED.

. LSA-C.Cr.P. Art. 920
Scope of Appellate Review. The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors, and;
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.